Citation Nr: 0332381	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  97-31 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy in the face amount of $10,000.  
This is a contested claim.

ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1947.  He died in December 1995.  This appeal before 
the Board of Veterans' Appeals (Board) involves a contested 
claim for the proceeds of the veteran's NSLI policy in the 
face amount of $10,000.  The Department of Veterans Affairs 
(VA) Regional Office and Insurance Center in Philadelphia, 
Pennsylvania (RO&IC) has determined that the proceeds of this 
policy should be paid to the veteran's sister (appellee), 
pursuant to the last change of beneficiary of record, dated 
on March 22, 1991.  The appellant, the veteran's wife from 
1949 until his death, has appealed this determination.

By a decision dated in December 1999, the Board denied the 
appellant's claim and found in favor of the appellee.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court) and by an Order dated 
in September 2001, the Court vacated the Board's December 
1999 decision and remanded the case for consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which was enacted subsequent 
to the Board's decision.   


FINDINGS OF FACT

1.  The veteran had a NSLI insurance policy in the face 
amount of $10,000 in force at the time of his death in 
December 1995.

2.  He executed several beneficiary designations during his 
lifetime.

3.  In September 1978, he signed a change of beneficiary form 
designating the appellant as the sole principal beneficiary 
of his NSLI insurance policy.

4. In March 22, 1991, the veteran signed a change of 
beneficiary form designating the appellee as the sole 
principal beneficiary of this policy.

5. At the time that the veteran signed the change of 
beneficiary form dated March 22, 1991, designating the 
appellee as his sole principal beneficiary, he had the mental 
capacity to comprehend the nature and significance of his 
act, recognize the objects of his bounty, and appreciate the 
consequences of his act, uninfluenced by any mental 
delusions.


CONCLUSIONS OF LAW

1.  The veteran possessed the necessary testamentary capacity 
to perform a testamentary act on March 22, 1991 when he named 
the appellee as the sole principal beneficiary of his NSLI 
policy.  38 C.F.R. § 3.355 (2002).

2.  The appellee is the last-named beneficiary of the 
veteran's NSLI policy and the person entitled to all 
proceeds.  38 U.S.C.A. § 1917 (West 2002); 38 C.F.R. § 8.19 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Under the VCAA, 
VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Additionally, VA has a duty to notify a claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In this case, to comply with 
the Court Order dated in September 2001, under regulations 
issued after the enactment of the VCAA, and at the direction 
of the Secretary, the Board notified the appellant and the 
appellee by correspondence dated in March 2003, of the VCAA 
and of the information and evidence needed to substantiate 
and complete this claim, and of what part of that evidence 
was to be provided by them and what part VA would attempt to 
obtain.  See 38 C.F.R. § 19.9(a)(2)(ii) (2002).  The 
appellant and appellee were given 30 days from the date of 
the letter to respond.  Neither replied to this letter.

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19(a)(2)(ii).  See Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, ____F.3d___, Nos. 
02-7304, -7305, -7316 (May 1, 2003).  This decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that in providing only 30 days for an 
appellant to respond to a notice from the Board what 
information or evidence was needed from the appellant, it 
violated the provision contained in 38 U.S.C.A. § 5103(b), of 
a one-year period in which to respond to such a request.  

Nevertheless, the holding of Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs is distinguishable from 
the case before us, as the matter on appeal is a claim for 
Government life insurance benefits.  Under 
38 U.S.C.A. § 5103(a), when the VA receives a complete or 
substantially complete application for benefits, it must 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim.  In the case of 
information or evidence that the VA tells the claimant he or 
she must provide, § 5103(b)(1) provides that if such 
information or evidence is not received by the VA within one 
year from the date of the notification, no benefit may be 
paid or furnished by reason of the claimant's application.  
However, § 5103(b)(2) provides that § 5103(b) shall not apply 
to any application or claim for Government life insurance 
benefits.

Accordingly, the duty to notify of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled by the Board's March 2003 correspondence to 
the appellant and appellee.

Finally, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, there is no indication that 
other Federal department or agency records exist that should 
be requested.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 
3.159(c)(2).  The appellant and appellee were asked to advise 
VA if there were any other information or evidence they 
considered relevant to his claim so that VA could help them 
by getting that evidence.  They were also advised what 
evidence VA had requested, and notified in the statement of 
the case and supplemental statement of the case what evidence 
had been received.  There is no indication that any pertinent 
evidence was not received.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  See 
38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  Thus, 
VA's duty to assist has been fulfilled. 

The appellant contends that the veteran did not possess the 
necessary testamentary capacity to perform a testamentary act 
when he changed the beneficiary from her to his sister in 
March 1991.  She contends that the veteran had been totally 
disabled and incompetent since 1985.  She further maintains 
that if the veteran did possess the necessary testamentary 
capacity, he was unduly influenced by his sister to change 
the beneficiary designation.  The appellant notes that the 
appellee has been in trouble with the law, and she implied 
that appellee cared for the veteran during his last years for 
monetary motives.  The appellant further contends that she is 
in financial need, and that she paid the premiums for the 
policy for many years.

The appellee has not provided specific contentions, and 
relies on the evidence of record.

I. Background

The veteran applied for and obtained a NSLI policy while in 
service.  The application form named the veteran's mother as 
the sole principal beneficiary for this policy.  In October 
1950, he signed a change of beneficiary form naming the 
appellant as the sole principal beneficiary of the policy.  
In July 1960, he applied for and obtained a total disability 
income rider.

In September 1978, the veteran again signed a change of 
beneficiary form, naming the appellant as the sole principal 
beneficiary of the NSLI policy.  In 1985, a claim for waiver 
of premiums on the policy and for a total disability income 
payment was received from the veteran.  The RO&IC 
subsequently determined that the veteran was totally 
disabled.  In 1985, the veteran was advised that he was 
entitled to a waiver of premiums, and to monthly total 
disability income benefits.

In March 1991, the RO&IC received a change of beneficiary 
form, dated March 22, 1991, naming the appellee as the sole 
principal beneficiary of the veteran's NSLI policy.  The 
beneficiary designation contained the veteran's mark, and 
appeared to contain his signature.  The designation was 
witnessed.

After the veteran's death in December 1995, claims for the 
proceeds of the veteran's NSLI policy were received from the 
appellee and from the appellant.  After receiving statements 
from the appellant, the veteran's claims folder, medical 
records, and guardianship file were obtained for review.

In late 1981, the veteran was hospitalized for surgery for a 
large malignant meningioma of the left frontal lobe.  He was 
provided a course of radiation therapy following the surgery, 
and improved.  VA examinations in December 1981 and November 
1984 showed that he complained of headaches and a sensory 
deficit, believed to be psychogenic in origin.  He was 
oriented in all spheres, and no significant psychiatric 
disability was noted.  There were some physical residuals 
from the malignancy and surgery, including loss of vision 
bilaterally.

In February 1985, the VA Regional Office in Buffalo, New York 
(RO) determined that the veteran was permanently and totally 
disabled, and entitled to receive pension benefits.

Later in 1985, the veteran submitted a claim for a waiver of 
premiums of his NSLI policy, and a claim for total disability 
income benefits.  The RO&IC obtained a copy of the November 
1984 VA examination and the February 1985 VA regional office 
rating action.  Subsequently, the RO&IC determined that the 
veteran was entitled to a waiver of premiums on the insurance 
policy, and entitled to receive monthly disability income 
payments from the total disability income rider.

In June 1988, a letter was received from the veteran's mother 
questioning the veteran's competency, because the veteran was 
sending funds to the appellant while they were separated.

A January 1989 VA psychiatric examination revealed that the 
veteran was living alone, and had been separated from his 
wife since 1984.  There was some evidence of anxiety, and 
physical disability was noted, including impaired ambulation, 
headaches, and peripheral neuropathy.  He was able to take 
care of his own personal necessities, he cooked and cleaned 
in his own apartment, and there were no overt signs of 
psychosis.  He indicated that his concentration was impaired 
at times.  Thought processes were organized, and memory was 
adequate.  He was oriented, and speech was logical, relevant, 
and coherent.  The diagnoses included generalized anxiety 
reaction, mild, associated with severe physical problems.

In a rating action in June 1989, the RO determined that the 
veteran was competent to handle his own affairs.

The veteran was hospitalized from January 4, 1991, to 
February 14, 1991, for complaints of a recent inability to 
walk without support and urinary and bowel incontinence.  
Various clinical tests resulted in the diagnoses of spinal 
cord stenosis with urinary incontinence, residuals of left 
frontal craniotomy for meningioma, and alcohol abuse with 
early dementia.  The hospital clinical records show that the 
veteran was oriented most of the time during his hospital 
stay, although he showed some confusion at times.  The 
veteran was reluctant to accept a recommendation for nursing 
home placement at first, but towards the end of his 
hospitalization, he agreed to nursing home placement.

The clinical reports show that on January 21, 1991, the 
appellant called five times, and the veteran kept hanging up 
on her.  A day later, it was noted that the appellee was 
objecting to the veteran sending money to the appellant 
because of his need to conserve his funds for nursing home 
placement and other needs.  In February 1991, it was noted 
that the veteran had agreed to nursing home placement, and 
that he was no longer sending money to the appellant.

The veteran was again hospitalized from March 12, 1991, to 
March 19, 1991 for a right scrotal abscess, and a right 
orchiectomy was performed.  The nursing home assessment on 
admission on March 12, 1991, showed that the veteran was 
oriented in all spheres.  On March 14, 1991, it was noted 
again that he was oriented in all spheres.  On the day of 
discharge from the hospital, it was noted that he would be 
returned to the nursing home, and that he was unable to 
comprehend the teachings relating to self-care due to mental 
deficit.

With the submission of the March 22, 1991 beneficiary 
designation, a statement dated on March 21, 1991 was received 
from T. White, M.D., a physician from the veteran's nursing 
home.  Dr. White was of the opinion that the veteran was of 
sound mind.  He indicated that the veteran was able to make 
decisions regarding his personal affairs.  On April 2, 1991, 
contact was made with the social worker at the nursing home.  
It was indicated that the change of beneficiary form had been 
witnessed by the Director of Social Services.  The social 
worker stated that the veteran had signed his name, but that 
he was not always capable of placing his signature on a 
proper line.  It was noted that the felt tip writing above 
the signature block was the veteran's.  The social worker 
also reported that the veteran had wanted to change the 
beneficiary of his insurance to the appellee for some time.  
The social worker was of the opinion that the veteran was 
competent.

The veteran was again hospitalized from April 5, 1991, to May 
3, 1991, for seizures.  It was noted on the nursing home 
assessment on admission that the veteran was not oriented to 
time, but was otherwise oriented, with some anxiety.  On 
admission, the veteran insisted on feeding himself and was 
described as independent-minded.  Later in the day of 
admission, he knew the date and place.  He had serious 
seizure activity while hospitalized, and his mental activity 
deteriorated.  His communication skills also deteriorated, 
but by the time of hospital discharge to the nursing home, he 
was communicating clearly.  At the time of discharge from the 
hospital, level of orientation was doubtful.

In August 1991, the appellee requested that she be appointed 
guardian for the veteran because he was incompetent.

Subsequently, a statement from a physician at the nursing 
home, J. Kunz, M.D., dated in July 1992 was received 
indicating that the veteran was incapable of managing his own 
financial affairs due to multiple neurological disabilities.

The veteran was again hospitalized in September 1992 for his 
seizure disorder, as well as other physical problems.  On 
admission, it was noted that the veteran was barely 
responsive and very difficult to understand.  With treatment, 
he began to talk in short sentences, responded to questions, 
and seemed to be able to follow instructions and commands.  
There was significant improvement in his mental status and he 
was returned to the nursing home.

In a rating in November 1992, the RO determined that the 
veteran was incompetent to handle his financial affairs.  
Thereafter, the appellee was named his guardian.  VA field 
examinations to review the veteran's guardianship for the 
years 1992 to 1995 show that the veteran was incompetent to 
handle his financial affairs.  These field investigations 
indicated that the appellee was handling the veteran's 
financial matters properly.

The appellant has submitted several letters and statements, 
which have been summarized in her contentions. She also 
submitted a copy of the veteran's will, dated in 1960, naming 
her as the sole legatee.

II. Analysis

Congress has provided that a veteran has the right to name 
any person as the beneficiary of his NSLI policy, and the 
right, subject to certain regulatory criteria, to, at any 
time, change the beneficiary without the consent or knowledge 
of the prior beneficiary.  38 U.S.C.A. § 1917.  The 
regulatory criteria specify that a beneficiary designation 
must be made by notice in writing, signed by the insured, and 
forwarded to the VA.  In addition, a beneficiary designation, 
but not a change of beneficiary, may be made by last will and 
testament. 38 C.F.R. § 8.19.

In this case, the veteran signed several changes of 
beneficiary forms during his lifetime.  He named the 
appellant as the sole principal beneficiary of his NSLI 
policy on beneficiary designations in 1950 and 1978.  
However, in March 1991, he named the appellee as the sole 
principal beneficiary of this policy.  The veteran attempted 
to sign this form with a felt pen, and provided his mark.  
The form was also witnessed.  This was the last beneficiary 
designation made by the veteran during his lifetime.  Since 
this beneficiary designation was executed pursuant to 
regulatory criteria, and pursuant to the veteran's right to 
name or change his beneficiary at any time, the appellee is 
entitled to the proceeds of the policy.

The appellant has contended that the veteran lacked 
testamentary capacity at the time he made the disputed change 
of beneficiary in March 1991.  In this regard, it has been 
held that in the determination of mental capacity, Federal 
law governs.  Under applicable Federal criteria, there is a 
general, but rebuttable presumption that every testator 
possesses testamentary capacity.  The burden of proving lack 
of testamentary capacity lies with the person so contesting.  
Morris v. United States, 217 F.Supp. 220 (N.D. Tex. 1963).  
Generally, the capacity of the insured to change the 
beneficiary is measured by tests applicable to the capacity 
of a testator in executing a will.  To have the necessary 
mental capacity, it has been stated that the insured must 
have clearness of mind and memory sufficient to know the 
nature of the property for which he is about to name the 
beneficiary, the nature of the act which he is about to 
perform, the names and identities of those who are natural 
objects of his bounty, his relationship towards them, and the 
consequences of his act, uninfluenced by any material 
delusion.  Frakes v. United States, 228 F.Supp. 475 (N.D. Ga. 
1964).

In order to overturn a beneficiary designation, it must be 
established by the record that the legal elements of 
testamentary capacity were not present at the specific time 
of the designation.  The Board recognizes that there are 
degrees of mental unsoundness or mental weakness, and not 
every degree of mental unsoundness or mental weakness is 
sufficient to destroy or overturn a testamentary instrument.  
The key to the existence of testamentary capacity is the 
ability to comprehend the nature, extent, and disposition of 
one's estate and the person's relationship to those who have 
or might have a claim to his or her bounty.

In this case, the evidence shows that the veteran became 
totally disabled in 1985 for VA purposes.  However, the 
medical evidence shows that for the next few years he was 
mentally capable and competent.  Total disability due to 
physical disability is not the same as mental incompetence.  
Beginning in early 1991, the veteran did begin to experience 
increasingly more severe physical and mental problems.

The veteran was hospitalized in January and February 1991, 
and again in March 1991, for various physical problems.  
There was also some evidence of mental deterioration, with a 
diagnosis of mild dementia, manifested by some confusion at 
times.  However, the clinical notes for these two periods of 
hospitalization show that the veteran was oriented and 
capable of understanding a testamentary act.  In this regard, 
a statement from a physician at the nursing home, dated one 
day prior to the beneficiary change, noted that the veteran 
was of sound mind and able to make decisions regarding his 
personal affairs.  Further, a social worker at the nursing 
home confirmed that the veteran did have problems signing his 
name, but, in fact, did sign the signature block on the 
beneficiary change.  She also was of the opinion that the 
veteran was competent mentally.  She noted that the veteran 
had wanted to change the beneficiary for some time.

The appellant has not provided any medical evidence, or 
evidence from disinterested persons, to establish that the 
veteran lacked testamentary capacity when he signed the 
beneficiary designation on March 22, 1991.  It is noted that 
the veteran began experiencing seizures in April 1991, and 
that his mental condition deteriorated thereafter.  However, 
for the weeks before, as previously indicated, the record 
shows that the veteran had the necessary mental capacity to 
make a testamentary act.  It is the veteran's mental capacity 
at the time and on the date that he changes the beneficiary 
that is important, and not some later period.

Aside from her allegations, and in view of the other 
evidence, the appellant has not maintained her burden of 
proof to show that the veteran lacked the necessary mental 
capacity to make a testamentary act on the date and at the 
time in question.  The appellant has not demonstrated by the 
objective evidence of record that the veteran lacked the 
necessary testamentary capacity to make a testamentary act 
when he signed the beneficiary designation on March 22, 1991.  
38 C.F.R. § 3.355 (2002).

The law also provides that a beneficiary designation may not 
be valid if there is undue influence placed upon the insured 
to change the beneficiary of the policy.  Generally, "undue 
influence" which will nullify a change of beneficiary is that 
influence of dominion, as exercised at the time and under the 
facts and circumstances of the case which destroys the free 
agency of the testator and substitutes in the place thereof 
the will of another.  Long v. Long, 125 S.W.2d 1034 (Tex. 
1939).  Before a testament can be set aside on the grounds of 
undue influence, the contestant must prove (1) the existence 
and exertion of influence; (2) the effect and operation of 
such influence so as to subvert or overpower the mind of the 
testator at the time of the execution of the testament; and 
(3) the execution of the testament which the maker thereof 
would not have executed except for such influence.  Lyle v. 
Bentley, 406 F.2d 325 (5th Cir. 1969).

In this case, the veteran was physically diminished, and even 
mentally diminished somewhat, when he signed the beneficiary 
designation in March 1991.  However, the appellant has not 
demonstrated by any independent source that in fact, the 
appellant used undue influence to overpower or subvert the 
mind of the veteran at the time of the execution of the March 
1991 change of beneficiary form.  Aside from her own 
allegations, the appellant has not submitted any evidence 
from disinterested witnesses to show that undue influence was 
used to change the beneficiary to the appellee.  In fact, the 
social worker at the nursing home indicated that the veteran 
had desired to make such change on different occasions.  
Again, aside from the appellant's unsubstantiated 
allegations, there is no independent evidence to show that 
the nursing home staff was part of any conspiracy to prevent 
the appellant from receiving funds or the proceeds of the 
NSLI policy.  While the appellee may have had the opportunity 
to exert undue influence, a mere allegation is not sufficient 
proof that undue influence or fraud was actually performed.

The appellant also maintains that she was the beneficiary of 
the veteran's last will and testament.  However, a NSLI 
policy represents a contract between the veteran and the 
Government.  The veteran has the right to name any person as 
the beneficiary of this policy, and the right to, at any 
time, change the beneficiary without the consent or knowledge 
of a prior beneficiary.  Such a change of beneficiary is not 
subject to any provisions in a person's will.  The appellant 
has also argued that she should get the proceeds because she 
paid the premiums of the policy for many years, and is in 
need.  Again, the veteran has the right to name any person as 
the beneficiary, without regard to whoever pays the premiums.  
The proceeds of the policy belong to the last named 
beneficiary upon the veteran's death, even though premiums 
were paid by someone else.  A person's relationship, 
including the relationship of being a wife to the insured, 
has no bearing on the veteran's right to name any person as 
the beneficiary.  Finally, the equity and fairness of the 
veteran's choice in naming a beneficiary are not part of the 
legal criteria or requirements upon which to decide who may 
be entitled to the proceeds of the NSLI policy.  The proceeds 
of the policy are not subject to equitable process.

For the above reasons, the Board concludes that the appellee 
is the last named beneficiary of the veteran's NSLI policy, 
and is properly designated to receive the proceeds of this 
policy.


ORDER

As the appellee is the last validly designated beneficiary of 
the veteran's NSLI policy, the appellant's claim of 
entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy in the face amount of $10,000 is 
denied.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

